Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA , and claims 1-10, 12-37 are now pending.

Election/Restrictions
Applicant’s election of Species I (claims 1-10, 28-37) in the reply filed on 8/8/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 12-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/8/22.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 9, 28-30, 32, 36 is/are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Nakayama et al. (USPGPUB 2020/0279579) (hereinafter “Nakayama”).

Regarding claim 1, NHK'S79 teaches a trace gimbal (suspension 10, FIG. 5; “The slider 11, the load beam 21, the flexure 22 and the like constitute a head gimbal assembly" para [0046]) comprising: outer struts (outrigger struts 51 and 52, FIG. 5) including a front outrigger at a distal end of the trace gimbal (top half of outer struts 51 and 52, FIG. 5; see annotated FIG. 5, below)  and a rear outrigger at a proximal end of the trace gimbal (lower half of outer struts
51 and 52, FIG. 5; see annotated FIG. 5 below), the front outrigger including a distal front outrigger and a proximal front outrigger (top half of outer struts 51 and 52 having bend in top portions 51b and 52b separating top angled distal portions and lower straight proximal portion, FIG. 5; see annotated FIG. 5 below), the rear outrigger including a distal rear outrigger and a proximal rear outrigger (lower half of arms 51 and 52 having inward bend separating distal rear outrigger portion from a proximal rear outrigger portion, FIG. 5; see annotated FIG. 5 below); a middle strut extending in a width direction of the trace gimbal and adjoining the proximal front outrigger to the rear outrigger (unlabeled horizontal connecting portion joining proximal front outrigger as lower vertical arm of 51b and 52b to rear lower outrigger portion of arms 51 and 52, FIG. 5; see annotated FIG. 5 below); and an inner strut connecting the middle strut to a slider tongue (portions 70 and 72 connecting the middle strut to a slide tongue 45, FIG. 5; "A tongue 45 on which the slider 11 is mounted" para [0048]), the inner strut including a “slot” (top portions of inner strut 70 and 72 folding over adjacent itself creating upward “slot” in inner strut, FIG. 5), wherein the inner strut and the middle strut adjoin the outer gimbal struts to the slider tongue (inner struts 70, 72 adjoining outer gimbal struts 51, 52 to tongue 45, FIG. 5).
Regarding claim 2, NAKAYAMA teaches the trace gimbal of claim 1, and further teaches comprising at least one microactuator 65, 66 mounted on the slider tongue 45 wherein the inner strut supports the slider tongue, e.g., “the first microactuator element 65 comprises both end portions 65a and 65b secured to actuator supporting portions 70 and 71 of the tongue 45” (para [0055]; FIG. 5).
Regarding claim 3, NAKAYAMA teaches the trace gimbal of claim 1, and further teaches wherein the proximal front outrigger includes a first cross-section and distal front outrigger includes a second cross-section (cross-section of top half of the outer struts 51 and 52 having bend in top portions 51b and 52b separating top angled distal portions and lower straight proximal portion, FIG. 5; see annotated FIG. 5 below), wherein a width of the second cross-section width is about a same dimension as the first cross-section of the proximal front outrigger (cross-sectional width remaining the same along front outrigger between proximal front outrigger and distal front outrigger, FIG. 5).
Regarding claim 5, NAKAYAMA teaches the trace gimbal of claim 1, and further teaches wherein the distal rear outrigger includes a first cross-section (cross-section of top half of outer struts 51 and 52 having bend in top portions 51b and 52b separating top angled distal portions and lower straight proximal portion, FIG. 5; see annotated FIG. 5 below) and the proximal rear outrigger includes a second cross-section larger than the first cross-section (cross-section of lower half of arms 51 and 52 having inward bend separating distal rear outrigger portion from a proximal rear outrigger portion, FIG. 5; see annotated FIG. 5 below).
Regarding claim 9, NAKAYAMA teaches the trace gimbal of claim 1, and further teaches the “slot” is in a central portion of the inner strut (FIG. 5).





    PNG
    media_image1.png
    614
    645
    media_image1.png
    Greyscale
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 4, 6, 31, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama.  For a description of Nakayama, see the rejection, supra.
Regarding claim 4 (and similarly for claim 31), NAKAYAMA teaches the trace gimbal of claim 3, and further teaches the first cross-section and the second cross-section of the front outrigger (cross-section of top half of outer struts 51 and 52 having bend in top portions 51b and 52b separating top angled distal portions and lower straight proximal portion, FIG. 5; see annotated FIG. 5, above) but is silent as to wherein the cross-section is between 0.05 mm and 0.10 mm.  It would have been obvious to one having ordinary skill in the art before the time of the effective filing date of the claimed invention to have provided a cross-section is between 0.05 mm and 0.10 mm, through the course of routine engineering experimentation and/or optimization and design choices to allow for proper support and flexing as needed.
Regarding claim 6 (and similarly for claim 33), NAKAYAMA teaches the trace gimbal of claim 5, and further teaches the first cross-section of the distal rear outrigger (cross-section of top half of outer struts 51 and 52 having bend in top portions 51b and 52b separating top angled distal portions and lower straight proximal portion, FIG. 5; see annotated FIG. 5, above) but remains silent as to wherein the cross-section is between 0.10 mm and 0.20 mm.  It would have been obvious to one having ordinary skill in the art before the time of the effective filing date of the claimed invention to have provided a cross-section is between 0.10 mm and 0.20 mm, through the course of routine engineering experimentation and/or optimization and design choices to allow for proper support and flexing as needed.  
Moreover, absent a showing of criticality, i.e., unobvious or unexpected results, the relationships set forth in claims 4, 6, 31 & 33 are considered to be within the level of ordinary skill in the art.
Additionally, the law is replete with cases in which the mere difference between the claimed invention and the prior art is some range, variable or other dimensional limitation within the claims, patentability cannot be found.
	It furthermore has been held in such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range(s); see In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	Moreover, the instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions; see Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.

Allowable Subject Matter
Claims 7-8, 10, 34-35, 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Complete Reasons for Allowance will accompany the subsequent Notice of Allowance if deemed necessary and/or appropriate at that time.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure including USPGPUB 2019/0066720 to Yamada et al. which includes a gimbal assembly including inner and outer and middle strut configurations (See FIG. 4).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578. The examiner can normally be reached M-F, 8:15-5:15, FF OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MILLER/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        

BEM
August 11, 2022